Title: The Committee for Foreign Affairs to the American Commissioners, 15 May 1778
From: Committee for Foreign Affairs
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Gentlemen
In Committee for foreign Affairs York Town,May 15 1778
Your pressing request for 5000 Hhds. of Tobacco, is a matter as embarrassing to Congress as to yourselves. Their anxiety to get it to you is as great as yours to receive it. We have already lost considerable Quantities in the attempt, and thereby furnished our Enemy, Gratis, with what was designed to discharge your Contracts with, and promote the Interest and Commerce of our Friends. We request your particular attention to this information. It is a matter of the highest moment to our allies as well as to ourselves. In the present State of things it is very probable that England will not interrupt the Trade of France in her own Bottoms, and our desire is, as well for her Benifit as ours, that France would open the Trade from her own Ports, so that the Intentional advantages of the Treaties may fully operate to both Countries; We need not enlarge on this head, as your own discernment and Judgment will furnish you with all the reasons necessary therefor.
In addition to what is mentioned in our Letter No. 7 respecting the 11th and 12 Articles we observe that the 12th is capable of an interpretation and misuse, which was probably not thought of at the Time of Constructing it, which is, that it opens a door for all or a great part of the Trade of America to be carried thro the french Islands to Europe, and puts all future regulations out of our Power, either of Imposts or Prohibition, which tho’ we might never find our Interest to use, yet it is the keeping those in our Power, that will hereafter enable us to preserve equality with, and regulate the Imports of the Countries we trade with. The General Trade of France is not under the like restriction; every Article on our part being Staked against the Single Article of Melasses on theirs. Therefore the Congress thinks it more liberal and Consistent that both Articles should be expunged.
We have no material military Transactions to acquaint you with. The Enemy yet remain in Philadelphia, but some late movements make it probable they will not stay long. Our Army is yet at the Valley forge. The Enemy thro’ the Course of the winter have carried on a low, pitiful, and disgraceful kind of war against Individuals whom they picked up by sending out little parties for that purpose and revengefully burning several of their houses. Yet all this militates against themselves, by keeping up an inflamable Indignation in the Country towards them; and on the whole, we know not which most to wonder at, their folly in making us hate them, after their inability for Conquest and desires of Peace are confest, or their Scandalous barbarity in expressing their Resentments.
You will see, Gentlemen, by the Contract which the commercial Committee has signed with the Agent of Mr. Beaumarchais that Congress was desirous of keeping a middle Course, so as not to appear to slight any determined Generosity of the French Court, and at the same Time to show a Promptness to discharge honourably the Debts which may be justly charged against these States by any Persons. We depend upon you to explain the Affairs fully, as you seem to make a Distinction between the military Stores and the other Invoices, while no such Distinction appears in the Letters of Mr. Deane and Mr. Beaumarchais. In short, we are rather more undetermined by your late Dispatches than we were by your long Silence.
Congress being at this Time deeply engaged in a Variety of pressing Business and the foreign Committee thin of Members you will be pleased to excuse us from being more particular in our Answer to your several Dispatches as well as in our Information of the State of our Affairs. We are Gentlemen Your very humble Servants
Richard Henry LeeJames Lovell

PS You will see what we have written to Mr. Dumas, and will point out to us what will be our Line of Honour to him and Justice to these States.
The Honble. Commissioners at Paris

 
Notation: May 15. 1778
Endorsed by John Adams: Comtee. foreign affairs. May 15 ans. July 29. 1778
